Citation Nr: 1817866	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 until May 1969, including a tour of duty in the Republic of Vietnam from September 1967 until May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  These matters were previously before the Board in April 2014, when they were remanded for the scheduling of a Board hearing.  The matters now return to the Board for appellate consideration.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran's lumbar spine disability is at least as likely as not incurred in or caused by service.

2.  The most probative evidence of record does not show that the Veteran has a current upper extremity radiculopathy disability.

3.  The most probative evidence of record does not show that the Veteran has a current lower extremity radiculopathy disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include degenerative disc disease are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C. § 1110, 5100, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015)

3.  The criteria for service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C. § 1110, 5100, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran requested a Board hearing in his January 2014 substantive appeal.  The Board remanded the matters in April 2014 for scheduling of that hearing.  The hearing was originally scheduled for June 2016, but the Veteran's representative requested a rescheduling of that hearing.  The hearing was moved to September 2016.  The Veteran submitted a statement requesting a rescheduling of that hearing due to health concerns in September 2016.  The Veteran's hearing was moved to January 2018.  The record indicates that the Veteran did not attend that hearing.  The VA has not received communication from the Veteran or his representative as to why he was unable to attend the hearing.  The Board finds no evidence that the Veteran did not receive notice of the hearing and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Khyn v. Shinseki, 24 Vet. App. 228 (2011).  Therefore, the Board concludes that the Veteran has not shown good cause for his failure to report for the January 2018 hearing.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his/her claim.  38 U.S.C. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000).

The Court of Appeals for Veterans Claims (Court) has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996)."  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that the VA has fulfilled its duty to assist the Veteran in obtaining a hearing.

Legal Criteria

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a) (1); 38 C.F.R. § 3.307 (a) (6).  Such diseases include early-onset peripheral neuropathy.

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

Neuropathy/radiculopathy of the upper or lower extremities

With regard to peripheral neuropathy, although the Veteran's treatment records from 2004 show complaints of bilateral upper extremity pain, the record does not demonstrate current disability related to peripheral neuropathy or radiculopathy.  The Veteran's service treatment records do not show complaints related to neuropathy or radiculopathy.  The VA obtained an Agent Orange Peripheral Neuropathy Review, dated October 2014.  The VA clinician determined that the record was negative for an identification of current peripheral neuropathy, and that there is no evidence of early onset peripheral neuropathy.  While the Veteran is competent to report symptoms such as pain, he has not been shown to possess the medical expertise to diagnose a condition such as peripheral neuropathy or radiculopathy.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board affords greater probative weight to the findings of the October 2014 VA provider.  The Board finds that the most probative evidence of record does not show a current disability related to peripheral neuropathy/radiculopathy of the upper or lower extremities.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision is not for application, and the claims related to peripheral neuropathy must be denied.  See 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low back disability

With regard to a low back disability, the Board notes that the Veteran has a current disability of degenerative disc disease of the lumbar spine.  The Board additionally notes that the Veteran has not been provided a VA examination and opinion to determine the etiology of his degenerative disc disease.  Under 38 U.S.C. § 5103A  (d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  While the first prong has been met, the Board notes that the Veteran has not contended his back injury was incurred in service, or was due to an in-service injury.  Indeed, the Court has held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  In this case, the Board does not find that the Veteran's mere filing of a claim for service connection, and his February 2013 statement to a medical provider that he feels that his back pain is related to Vietnam, is sufficient to meet the second prong of McLendon, and it further finds that the record contains sufficient competent medical evidence to make a decision on entitlement to direct-incurrence service connection for a lumbar spine disability.  Thus, the Board concludes that a VA examination is not required for the Veteran's claim for service connection as to that issue.  

The Veteran's service treatment records are absent any findings related to the low back, to include any complaint of pain.  The earliest medical evidence of record related to his low back is a complaint of pain in April 2004, many years after service.  Those records note that the Veteran had a new complaint of pulling a muscle in his lower back when driving a truck in April 2004.  As the medical evidence of record does not attribute the Veteran's low back degenerative disc disease to service and the Veteran has not claimed an in-service injury or event, the Board finds that the record does not show that it is at least as likely as not that the Veteran's current lumbar spine disability was incurred in or caused by service.  



ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to exposure to herbicides is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to exposure to herbicides is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


